                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                           CR-15-28-GF-BMM

          Plaintiff,

    vs.
                                              ORDER ADOPTING FINDINGS AND
DEAN MADPLUME,                                    RECOMMENDATIONS

          Defendant.



      United States Magistrate Judge John Johnston conducted a revocation

hearing in this matter on December 11, 2018. (Doc. 72.) The United States accused

Defendant Dean Madplume of violating his conditions of supervised release by 1)

failing to complete an inpatient drug treatment program; and 2) using a drug that

was not prescribed to him. (Doc. 75 at 2.) Madplume admitted to both violations of

his supervised release. (Doc. 75 at 2.) The violations prove serious and warrant

revocation of Madplume’s supervised release.

      Judge Johnston entered Findings and Recommendations on December 12,

2018. (Doc. 75.) Judge Johnston recommended that the Court revoke Madplume’s

supervised release. (Doc. 75 at 3.) Judge Johnston recommended that the Court

commit Madplume to the custody of the Bureau of Prisons for six months, with no

                                         1
period of supervised release to follow. (Doc. 75 at 3.) Judge Johnston further

recommended that Madplume be placed at the Bureau of Prisons’ SeaTac Facility

in Washington. (Doc. 75 at 3.)

      Neither party filed objections. The Court will review Judge Johnston’s

Findings and Recommendations for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). The Court

finds no clear error in Judge Johnston’s Findings and Recommendations.

Madplume’s violations represent a serious breach of the Court’s trust. A custodial

sentence of six months without a period of supervision to follow is a sufficient, but

not greater than necessary sentence.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 75) is ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Dean Madplume is sentenced

to six months in custody with no period of supervised release to follow. The Court

recommends that Defendant Dean Madplume be placed at the Bureau of Prisons’

SeaTac facility in Seattle, Washington.




                                          2
DATED this 28th day of December, 2018.




                               3
